DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 03/10/2022.


Status of Claims


Claims 1, 11, and 17 have been amended.
Claims 1-5 and 7-23 are now pending.


Response to Arguments

Applicant's arguments filed on 03/10/2022 regarding the 35 U.S.C.103 rejections of claims 1-5 and 7-23 have been fully considered. The Applicant argues in summary that neither Nixon, Ozaki, Chandra nor any combination thereof teach or suggest the limitations in amended claim 1.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 103 rejections has been withdrawn. However, upon further consideration, a new ground of rejection for claims 1-5 and 7-23 is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-11, 13-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2014/0277593 A1) in view of Mishra (US 9,305,216 B1) and in further view of Chandra et al. (US 2015/0363741 A1).
As per claim 1 (Currently Amended), Nixon teaches a computer implemented method of automatically determining work task assignments comprising (Nixon e.g. Figs. 1A, 2, 3, and 5; A computer-implemented, automated method of assigning tasks to personnel in a process plant [0012]. Cooperation between the expert system and supervisory systems and the user interface devices may facilitate automatic generation, assignment, and management of work items related to operator and/or maintenance personnel activities (Figs. 1A, 2, 3 and [0050]). Fig. 5 is a method for assigning tasks to personnel in a process plant [0019].): 
Nixon teaches receiving one or more sensor streams at a computing device, the one or more sensor streams including one or more video frame streams obtained from one or more video sensors; (Nixon e.g. Nixon teaches a process control system (Fig. 1A) that includes a plurality of process control devices coupled to one or more field devices (i.e. sensors) located within the plant/process environment, a big data historian storing sensor and parameter data of the process control system, an expert system coupled to the big data historian and operable to analyze the data stored by the big data historian, and a supervisor module that is coupled to the expert system and operable to assign tasks to personnel in the process plant (Figs. 1A, 2, [0002], and [0013]). UI device 112 interacts with the big data appliance 102 and/or the expert system 104 and/or the supervisor engine 106 (Figs. 1A, 2, and [0062]). Personnel carrying a UI device 112 (i.e. computing device) equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291]. The mobile UI devices 112 may capture video, audio, or vibration data as part of a diagnostic procedure or a repair or maintenance procedure, and the mobile UI devices 112 may transmit the captured data back to the supervisor engine 106, which may store the data as associated with the particular work item and may store the data in the big data appliance (Figs. 1A, 2, and [0115]). The UI device 112 may also receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored in the big data appliance 102), from the server 150 (Fig. 1A and [0053]).) 
Nixon in view of Mishra teach using the computing device executing a machine learning engine, identifying a plurality of work task actions at a plurality of stations during cycles of the plurality of work task actions recorded within the one or more video frame streams; 
Nixon teaches using the computing device connected to an expert system (i.e. engine) to identify process data recorded within the one or more video frame streams (Nixon e.g. Fig. 8 UI Device, The image capture routine 890 of Fig. 8 UI device may operate to capture an image via the image sensor or camera 844. The image may be transmitted to a node (e.g. the expert system 104 (i.e. engine), etc.) on the network, where the node may analyze the image to identify process data, such as identify the color and corresponding temperature of the flame [0127]. Detecting a physical phenomena in a process plant may include detecting a visual scene including a flame, an image or video of a stack top, etc. [0292]. The physical phenomenon (e.g. visual scene, the sound, the vibration, etc.) is converted into digital data in the form of a digital image, a digital video, etc. The digital data is transmitted to an expert system and analyzed to determine a state of one or more process elements. For example, where the detected physical phenomenon is a visual scene of a flame, analyzing the data may include analyzing the colors associated with one or more portions of the flame, analyzing the shape of the flame, and/or analyzing the movement of the flame [0293].) 
Nixon does not explicitly teach the computing device executing a machine learning engine, identifying a plurality of work task actions at a plurality of stations during cycles of the plurality of work task actions recorded within the one or more video frame streams.
However, Mishra teaches the computing device executing a machine learning engine, identifying a plurality of work task actions at a plurality of stations during cycles of the plurality of work task actions recorded within the one or more video frame streams (Mishra e.g. Figs. 2-3; Mishra teaches system and methods directed to analyzing imaging data captured from a monitored scene using one or more imaging devices, identifying contextual clues based on the presence or absence of one or more objects, as well as one or more states of such objects, e.g. one or more attributes or characteristics of any motion or other conditions of the objects (Figs. 2-3 and col. 2 lines 29-39). Fig. 2 system 200 for context-based detection and recognition of actions includes fulfillment center 230 (col. 12 lines 22-28). The fulfillment center 230 may include stations for receiving, storing and distributing items to customers, such as one or more receiving stations, storage areas and distribution stations, a working area 235 having one or more imaging devices 240, one or more workers 250, and a plurality of objects 260-1, 260-2 . . . 260-n therein (Figs. 1A, 2, col. 13 lines 17-23). The objects or entities may be recognized by providing the imaging data to a first set of classifiers, e.g., one or more support vector machines or other learning models, each of which may be trained to recognize one or more specific objects or entities therein. Once the objects or entities have been recognized, motion of the objects or entities may be subsequently tracked by providing the imaging data to a second set of classifiers, each of which may be trained to recognize a type or kind of motion of the objects or entities (col. 3 lines 46-55). Classifiers may include but are not limited to support vector machines, Bayes classifiers, neural networks, Random Forest methods, deep learning methods or any other type of machine learning tool, method, algorithm or technique (col. 10 lines 61-67).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon’s process control system to include a machine learning engine to analyze image data as taught by Mishra in order to detect and classify actions more quickly and efficiently (Mishra e.g. Abstract).
Nixon teaches using the computing device to store, in a memory resident data structure of the computing device, the received one or more sensor streams and identities of the plurality of work task actions recorded therein, wherein a respective identity of each of the plurality of work task actions are mapped to the sensor stream; (Nixon e.g. Figs. 1A and 2, The big data appliance 102 may collect and store all types of process control data from the process plant 10, including sensor data, control parameters, manually input data (e.g., data collected by personnel as they move around the process plant 10), personnel locations and command inputs, time stamps associated with all of the data, and any other type of data available in the process plant 10 [0062]. The mobile UI devices 112 may capture video, audio, or vibration data as part of a diagnostic procedure or a repair or maintenance procedure, and the mobile UI devices 112 may transmit the captured data back to the supervisor engine 106, which may store the data as associated with the particular work item and may store the data in the big data appliance [0115]. The captured audio may be used to identify the plant asset or diagnose the plant asset (i.e. map). For example, a pump may have an expected sound signature. Data detected by the motion sensor is used to identify a current level of vibration associated with the asset [0128].)
Nixon does not explicitly teach, however Mishra teaches using the computing device and the machine learning engine, characterizing each of the plurality of work task actions identified from the one or more video frame Page 2 of 14Appl. No. 16/181,191streams to produce determined characterizations thereof including distribution functions that reflect variations in one or more of the identified plurality of work task actions; (Mishra e.g. Figs. 2-3; The systems and methods may be utilized to detect and classify an action or an activity performed by a human actor within an environment using imaging data (e.g., still or moving images) captured from the environment by identifying an object or entity expressed therein, determining a state of the object or entity, tracking any changes in the state of the object or the entity (e.g., any type or form of motion of the object or the entity), and identifying the action or activity most likely associated with the object or entity, or the state or the change in state of the object or the entity (cols 4-5 lines 61-3). Imaging data may be provided to one or more classifiers (i.e. machine learning engine) configured to detect and recognize one or more objects or entities as well as one or more states of such objects or entities (col. 10 lines 36-42). The states or changes in states of the objects may be tracked within the imaging data and associated with one or more actions or activities with various probabilities (Abstract). Changes in states of the objects may be evaluated to determine a level of efficiency during the performance of an action, or a level of compliance with one or more established standards (col. 2 lines 47-50). Where a process has a predetermined order or sequence of steps that must be completed at specific times, or within predetermined time periods of one another, the systems and methods of the present disclosure may determine whether such steps were completed on time, or within the predetermined time periods, by detecting and recognizing objects or entities that are required in order to complete such steps (e.g., specific tools or implements associated with each step) and the states or changes in state of such objects or entities (col. 11 lines 48-57). For example, Fig. 6B shows a plot 670 of probabilities associated with the execution of the various steps of snowblower assembly procedure 655 of Fig. 6A (i.e. distribution function). The probabilities may be used to determine any changes (i.e. variation) in the context of the working environment 630 defined by various objects and states thereof, and may be calculated based on the sensed motion or other states of the objects as determined by the imaging data (col. 21 lines 4-15). As shown in plot 670, the snowblower was determined to have been assembled in fifty-seven minutes, or three minutes faster than required by the procedure 655 of FIG. 6A (col. 21 lines 41-44). If the timing or order data indicates that the actor is falling short of the relevant standards, however, then the actor may be directed to undertake remedial training or diverted to other tasks or the action or activity may be reevaluated to determine any potential issues with the existing productivity standards (col. 20 lines 18-23). Information and data regarding the comparison of the timing and order data to the productivity standards is stored in one or more data stores (col. 20 lines 24-26). Information regarding the level of compliance with the established procedures is stored in one or more data stores (col. 23 lines 41-43).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon’s process control system to include a machine learning engine and distribution calculation of actions as taught by Mishra in order to determine whether the action or the activity was performed in a desired or most efficient manner (Mishra e.g. col. 21 lines 49-51).
Nixon in view of Mishra and Chandra teach based on the characterizations of the plurality of work task actions identified from the one or more video frame streams, automatically determining, using mathematical programming techniques on the distribution functions, work task assignments of the plurality of work tasks at the plurality of stations during the cycles of the plurality of work tasks; and 
Nixon teaches based on the analysis and characterization of sensor data, automatically determining work task assignments of the plurality of work tasks (Nixon e.g. Cooperation between the expert system and supervisory systems and the user interface devices may facilitate automatic generation, assignment, and management of work items related to operator and/or maintenance personnel activities (Figs. 1A, 2, 3 and [0050]). The expert system may analyze information stored in the big data system (e.g. sensor data, control parameters, personnel input data, personnel locations, etc.) and to determine that some task should be performed and may, by cooperating with the supervisor system, create a work item, assign the work item to a person, create a checklist of items necessary for the performance of the work item task, walk the assigned person through the performance of the associated task, and track the progress of the task [0050]. For example, the expert system 104 may determine that a trend indicated by a series of previous data points indicates a predicted abnormal situation, a predicted maintenance concern, a predicted failure, etc. [0062]. The supervisor engine 106 may monitor trends identified by the expert system 104 and create work items for plant personnel [0063].)
Nixon in view of Mishra teach characterizations of the plurality of work task actions at the plurality of stations during the cycles of the plurality of work tasks identified from the one or more video frame streams using distribution functions as presented in the above claim 1d. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon’s process control system to include analysis of characterization data of work task actions from video sensor streams as taught by Mishra in determining work task assignments in order to ensure personnel have the proper level of performance (i.e. proficiency or efficiency) for the work task (Mishra e.g. col. 20 lines 9-21).
Nixon nor Mishra explicitly teach automatically determining work assignments, using mathematical programming techniques on the distribution functions.
However, Chandra teaches automatically determining work assignments, using mathematical programming techniques on the distribution functions (Chandra e.g. Chandra teaches systems and methods for task assignment in crowdsourcing [0007]. A crowdsourcing system receives task information, such as details of a task to be posted, a threshold level of accuracy desired, agent payment for completion of the task, total budget for the task, minimum qualifications of an agent allowed to attempt the task, etc. from a requester [0011]. The system may determine a task assignment model (i.e. mathematical technique) to be used for task assignment based on the task information (i.e. characterization of actions) and an agent capability distribution [0012]. The agent capability distribution refers to a distribution function modeling distribution of agent capabilities in the agent pool. Various distribution functions may be available or modeled from capability distribution data 128 [0032]. The agent capability distribution may be known based on past performance of the agents and can be modeled as any of a discrete uniform distribution, continuous uniform distribution, exponential distribution and normal distribution with different mean values and variance values [0015]. The task assignment module 122 can compute expected costs of completing the task to achieve the accuracy level within the budget based on the task information and an agent capability distribution [0078]. Based on the computation of the expected costs, the task assignment module 122 can recommend an assignment of the task to agents [0079]. Mathematical equations (1)-(16) are used in the different task assignment models and to determine expected costs.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon in view of Mishra’s process control system supervisor engine to include using mathematical techniques on the distribution functions of agents/actors to determine task assignments as taught by Chandra in order to efficiently and reliably select recruited crowd (i.e. agent/actor) with desired quality (Chandra e.g. [0063] and [0065]).
Nixon teaches outputting corresponding ones of the work task assignments to human actors by one or more interfaces associated with the human actors for the performance of further cycles of the plurality of work tasks. (Nixon e.g. Fig. 3, The supervisor engine creates work items according to data received from the expert system, selects available personnel to execute work items, sends work items to the selected personnel (Abstract). For example, the supervisor module may assign the work item to the welder [0090]. At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item [0091].)
As per claim 11 (Currently Amended), A computer implemented method of determining work task assignments within an automated production line, the method comprising (Nixon e.g. Fig. 5, A computer-implemented, automated method of assigning tasks to personnel in a process plant (i.e. production plant) [0012]. Automatic generation, assignment, and management of work items is related to operator and/or maintenance personnel activities [0050].): 
Nixon teaches receiving one or more sensor streams at a computing device, the one or more sensor streams comprising sensor information obtained from one or more sensors; (Nixon e.g. Figs. 1A, 2, and 3, Personnel carrying a UI device 112 (i.e. computing device) equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291]. The mobile UI devices 112 may capture video, audio, or vibration data as part of a diagnostic procedure or a repair or maintenance procedure, and the mobile UI devices 112 may transmit the captured data back to the supervisor engine 106, which may store the data as associated with the particular work item and may store the data in the big data appliance [0115].)
Nixon teaches receiving with the computing device an identity of each of the plurality of actors identified within the sensor stream; (Nixon e.g. Figs. 1 and 9, Personnel carrying a UI device 112 (i.e. computing device) equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291]. The UI device 112b may recognize the user 901 automatically. For example, the user 901 may have a unique tag (in a badge or card with an RFID chip, for example) identifying the user 901. The tag may be any tag or device capable of providing identification information, such as a NFC device, a barcode, a Bluetooth device, or any other wireless access point. The UI device 112b may have a tag scanner or reader (such as an RFID scanner) that detects the unique tag. The UI device 112b may access a database to identify the user associated with the unique tag, allowing the UI device 112b to recognize the user 901 [0146].)
Nixon in view of Mishra teach using the computing device and a machine learning engine to identify a plurality of work task actions within the one or more sensor streams that are performed by each of the plurality of actors performing the work task; (See claim 1b for response.)
Nixon teaches using the computing device to store, in a data structure, the received one or more sensor streams, an identity of each work task action, and an identity of each of the plurality of actors; Page 5 of 14Appl. No. 16/181,191 Amdt. Dated 3/10/2022 Reply to Office Action of 12/10/2021(Nixon e.g. Personnel carrying a UI device 112 (i.e. computing device) equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291]. The UI device 112b (i.e. computing device) may recognize/identify the user 901 automatically via a unique tag (e.g. in a badge or card with an RFID chip, a NFC device, a barcode, a Bluetooth device, or any other wireless access point) [0146]. As a mobile operator or technician performs the target tasks associated with a work item, the supervisor engine 106 and, specifically, a work item tracking module 318 may track the progress of the tasks associated with the work item [0113]. The supervisor engine 106 may store data captured by the mobile UI device(s) 112 associated with execution of the work item, may store data pertaining to the effects of the execution of the work item on the operation of the process plant (e.g., variations in the performance of the process plant caused by or correlated with the execution of the work item), and the like. For example, the mobile UI devices 112 may capture video, audio, or vibration data as part of a diagnostic procedure or a repair or maintenance procedure, and the mobile UI devices 112 may transmit the captured data back to the supervisor engine 106, which may store the data as associated with the particular work item and may store the data in the big data appliance [0115]. The supervisor engine 106 may also include a set 304 of personnel profiles 306. Each of the personnel profiles 306 contains information related to a particular operator, maintenance technician, or other plant personnel. The information in a personnel profile 306 may include skill sets, certifications and/or credentials, roles (e.g., operator, maintenance, security, safety), working hours/ schedules, rounding schedules (i.e., routine and/or scheduled routes that personnel take through the plant to record parameter data or visually inspect aspects of the process plant), and/or any other information that may be relevant to the performance of various duties within the process plant [0106].)
Nixon teaches using the computing device to map respective work task actions performed by each of the plurality of actors to the one or more sensor streams; (See claim 1c for response.)
Nixon in view of Mishra teach using the computing device and the machine learning engine to characterize the respective work task actions identified from the sensor streams performed by each of the plurality of actors to produce determined characterizations thereof including distribution functions that reflect variations in one or more of the identified plurality of work task actions; (See claim 1d for response.)
Nixon in view of Mishra and Chandra teach based on the characterizations of the plurality of actors performing the work task action identified from the sensor streams, automatically determining, using mathematical programming techniques on the distribution functions, work task assignments which assigns given actors of said plurality of actors to perform given work task actions of said plurality of work task actions; and (See claim 1e for response.)
Nixon teaches outputting corresponding ones of the work task assignments on one or more interfaces associated with human actors for the performance of further work tasks (See claim 1f for response.).
As per claim 17 (Currently Amended), Nixon teaches a system comprising (Nixon e.g. Fig. 1A process control network 100 [0051].): 
Nixon teaches a processor coupled to a bus; (Nixon e.g. Fig. 1 processor 30 of the controller 11 is communicatively coupled to the network backbone 105 (i.e. bus) [0060].)
Nixon teaches a sensor, in communication with said bus, and operable to sense progress of a plurality of work tasks; and (Nixon e.g. Fig. 1 UI device 112 and field devices 15-22 or 40-48 (i.e. sensors) are all communicatively coupled to the network backbone 105 (i.e. bus) [0051]. Field devices may include transmitters such as temperature, pressure, level and flow rate sensors [0002]. Personnel carrying a UI device 112 equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291]. Also, as a mobile operator or technician performs the target tasks associated with a work item, the supervisor engine 106 and, specifically, a work item tracking module 318 may track the progress of the tasks associated with the work item. The work item tracking module 318 may be operative to communicate with the target equipment (i.e., the equipment that is the subject of the work item), or equipment proximate or communicatively coupled to the target equipment, to verify that one or more of the steps is complete [0113].)
Nixon teaches a memory coupled to said bus and comprising instructions that when executed cause the system to implement a method of automatically determining work task assignments, the method comprising (Nixon e.g. Fig. 1A memory 32 within controller 11 implements one or more process control routines and is communicatively coupled to network backbone 105 (i.e. bus) [0060]. The process control system includes a supervisor module 106 that is coupled to the expert system 104 and operable to assign tasks to personnel in the plant [0013].): 
Nixon teaches receiving a sensor stream comprising sensor information obtained from the sensor; Page 7 of 14Appl. No. 16/181,191 Amdt. Dated 3/10/2022 Reply to Office Action of 12/10/2021 (See claim 1a for response.)
Nixon in view of Mishra teach the processor executing a machine learning engine, to identify a plurality of work task actions at a plurality of stations during cycles of the plurality of work task actions within the sensor stream; (See claim 1b for response.)
Nixon teaches storing, in a memory resident data structure of the memory, the received sensor stream and identities of the plurality of work task actions, wherein respective identities of each of the plurality of work task actions are mapped to the sensor stream; (See claim 1c for response.)
Nixon in view of Mishra teach using the machine learning engine to characterize each of the work task actions identified from sensor stream by a plurality of actors and to produce determined characterizations thereof including distribution functions that reflect variations in one or more of the identified plurality of work task actions; (See claim 1d for response.)
Nixon in view of Mishra and Chandra teach based on the characterizations of the plurality of actors performing the plurality of work task actions identified from the sensor stream, automatically determining, using mathematical programming techniques on the distribution functions, work task assignments for the plurality of actors; and (See claim 1e for response.)
Nixon teaches outputting corresponding ones of the work task assignments on one or more interfaces associated with corresponding actors for the performance of further work tasks. (See claim 1f for response.)
As per claim 3 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of claim 1, Nixon also teaches wherein the determined characterizations further include a skill level of the actor used to perform each of the identified plurality of work task actions. (Nixon e.g. Fig. 3, The supervisor engine determines required skill sets, roles, certifications, and/or credentials associated with a work item, and selects personnel to perform the work item according to a personnel profile specifying a skill set, a role, certifications, and/or credentials associated with the personnel (Abstract).)
As per claim 4 (Previously Presented),  Nixon in view of Mishra and Chandra teach the method of Claim 1, Nixon also teaches wherein the determined characterizations further include a time required for the actor to perform each of the identified plurality of work task actions. (Nixon e.g. Fig. 4, The work item may optionally specify a deadline for performance of the work item [0089]. Fig. 4 exemplary work item 400 may include a variety of information including a target completion time/date 410 [0105].)
As per claim 5 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 1, further comprising: based on the determined characterizations associated with a given actor performing said plurality of work task actions, automatically determining a certification expertise indicating that the given actor is certified to a standard. (Nixon e.g. FIG.3, The supervisor engine 106 may also include a set 304 of personnel profiles 306. Each of the personnel profiles 306 contains information related to a particular operator, maintenance technician, or other plant personnel. The information in a personnel profile 306 may include skill sets, certifications and/or credentials, roles (e.g., operator, maintenance, security, safety), working hours/ schedules, rounding schedules (i.e., routine and/or scheduled routes that personnel take through the plant to record parameter data or visually inspect aspects of the process plant), and/or any other information that may be relevant to the performance of various duties within the process plant [0106].)
As per claim 7 (Previously Presented),  Nixon in view of Mishra and Chandra teach the method of Claim 1, Nixon also teaches wherein the one or more sensor streams include thermal sensor data, and identifying the plurality of work task actions includes identifying one or more work task actions within the thermal sensor data. (Nixon e.g. Fig. 1, Field devices (i.e. sensors) may include temperature, pressure, level and flow rate sensors [0002]. For example, UI device 112 may identify tank level measurements, the process plant area for the tank (e.g., the boiler area), field devices associated with the tank (e.g., inlet valves to the tank, discharge pumps for the tank, temperature sensors for the tank material, etc.) [0160]. The big data appliance 102 may collect and store all types of process control data from the process plant 10, including sensor data, control parameters, manually input data (e.g., data collected by personnel as they move around the process plant 10), personnel locations and command inputs, time stamps associated with all of the data, and any other type of data available in the process plant 10 [0062]. The expert system 104 may be programmed to perform statistical analysis on data collected and stored by the big data appliance 102 to determine the strength of correlations between events and process parameters (e.g. a rising tank temperature, a dipping pressure, etc.) [0100].)
As per claim 8 (Previously Presented),  Nixon in view of Mishra and Chandra teach the method of Claim 1, Nixon also teaches wherein the one or more sensor streams include force sensor data, and identifying the plurality of actions includes identifying one or more work task actions within the force sensor data. (Nixon e.g. Fig.8, The UI device 803 may also include a motion sensor (e.g. accelerometers 840) used to detect vibration (i.e. actions). The UI device 803 may use the data detected by the motion sensor to identify a current level of vibration associated with the asset and to further diagnose the plant asset [0128].)
As per claim 9 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 1, Nixon also teaches wherein the one or more sensor streams include audio sensor data, and identifying the plurality of work task actions includes identifying one or more work task actions within the audio sensor data. (Nixon e.g. Fig. 8, The sound capture routine 892 may be instructions or routines for capturing sound via the microphone 842. The captured sound data may be transmitted to a node on the network 100 for analysis [0127]. The captured audio may be used to identify the plant asset or diagnose the plant asset. For example, a pump may have an expected sound signature [0128]. For example, captured audio associate with a furnace can be transmitted to the expert system. The expert system, may compare the audio to a sound signature associated with the furnace to determine if the furnace is operating normally. The analysis routine may also compare the captured audio to audio associated with known problems [0087].  )
As per claim 10 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 1, Nixon also teaches wherein the one or more sensor streams include light sensor data, and identifying the plurality of work task actions includes identifying one or more work task actions within the light sensor data. (Nixon e.g. Fig. 8, the input interface 830 of the UI device 803 may accept input via detection of sound, light, or motion (e.g. voice inputs via a microphone 842, an image sensor or camera 844, etc.) [0121]. The UI devices may cooperate with the expert system and the big data appliance to analyze data related to physical phenomena, such as phenomena related to light in the visible and non-visible spectra (e.g. flame color). A camera can record an image in the visible, in the infrared or other spectra [0291]. For example, where the detected physical phenomenon is a visual scene of a flame, analyzing the data may include analyzing the colors associated with one or more portions of the flame, analyzing the shape of the flame, and/or analyzing the movement of the flame [0293].)
As per claim 13 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 11, Nixon also teaches wherein the determined characterizations further include a skill level of each of the plurality of actors used to perform the work task action. (Nixon e.g. Fig. 3, The supervisor engine determines required skill sets, roles, certifications, and/or credentials associated with a work item, and selects personnel to perform the work item according to a personnel profile specifying a skill set, a role, certifications, and/or credentials associated with the personnel (Abstract).)
As per claim 14 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 11, Nixon also teaches wherein the determined characterizations further include a time required for each of the plurality of actors to perform the work task action. (Nixon e.g. Fig. 4, The work item may optionally specify a deadline for performance of the work item [0089]. Fig. 4 exemplary work item 400 may include a variety of information including a target completion time/date 410 [0105].)
As per claim 15 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 11, Nixon also teaches further comprising: using the determined characterizations to determine when one or more of the plurality of actors are certified to a standard. (Nixon e.g. FIG.3, The supervisor engine 106 may also include a set 304 of personnel profiles 306. Each of the personnel profiles 306 contains information related to a particular operator, maintenance technician, or other plant personnel. The information in a personnel profile 306 may include skill sets, certifications and/or credentials, roles (e.g., operator, maintenance, security, safety), working hours/ schedules, rounding schedules (i.e., routine and/or scheduled routes that personnel take through the plant to record parameter data or visually inspect aspects of the process plant), and/or any other information that may be relevant to the performance of various duties within the process plant [0106].)
As per claim 16 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 11, Nixon also teaches wherein the one or more sensor streams  include one or more of: video frames, thermal sensor data, force sensor data, audio sensor data, and light sensor data. (Nixon e.g. Personnel carrying a UI device 112 equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291].)
As per claim 19 (Previously Presented), Nixon in view of Mishra and Chandra teach the system of Claim 17, Nixon also teaches wherein the determined characterizations further includes a skill level of one or more actors used to perform one or more of the identified plurality of work task actions. (Nixon e.g. Fig. 3, The supervisor engine determines required skill sets, roles, certifications, and/or credentials associated with a work item, and selects personnel to perform the work item according to a personnel profile specifying a skill set, a role, certifications, and/or credentials associated with the personnel (Abstract).)
As per claim 20 (Previously Presented), Nixon in view of Mishra and Chandra teach the system of Claim 17, Nixon also teaches wherein the determined characterizations further includes a time required for the one or more actors to perform one or more of the identified plurality of work task actions. (Nixon e.g. Fig. 4, The work item may optionally specify a deadline for performance of the work item [0089]. Fig. 4 exemplary work item 400 may include a variety of information including a target completion time/date 410 [0105].)
As per claim 21 (Previously Presented), Nixon in view of Mishra and Chandra teach the system of Claim 17, Nixon also teaches wherein the method further comprises: based on the determined characterizations of the plurality of actors performing said plurality of work task actions, automatically determining a certification expertise indicating that one or more of the plurality of actors are certified to a standard. (Nixon e.g. FIG.3, The supervisor engine 106 may also include a set 304 of personnel profiles 306. Each of the personnel profiles 306 contains information related to a particular operator, maintenance technician, or other plant personnel. The information in a personnel profile 306 may include skill sets, certifications and/or credentials, roles (e.g., operator, maintenance, security, safety), working hours/ schedules, rounding schedules (i.e., routine and/or scheduled routes that personnel take through the plant to record parameter data or visually inspect aspects of the process plant), and/or any other information that may be relevant to the performance of various duties within the process plant [0106].)
As per claim 22 (Original), Nixon in view of Mishra and Chandra teach the system of Claim 17, Nixon also teaches wherein the sensor stream comprises one of: video frames, thermal sensor data, force sensor data, audio sensor data, and light sensor data. (Nixon e.g. Personnel carrying a UI device 112 equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291].)
Claims 2, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2014/0277593 A1) in view of Mishra (US 9,305,216 B1), in further view of Chandra et al. (US 2015/0363741 A1), and in further view of Elhawary et al. (US 2017/0245806 A1).
As per claim 2 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 1, Nixon in view of Mishra and Chandra do not explicitly teach, however, Elhawary teaches wherein the determined characterizations further include ergonomics of the actor used to perform each of the identified plurality of work task actions. (Elhawary e.g. Figs. 1 and 2A, Elhawary teaches a computer-based method for identifying risk during lifting activities, wherein a computing device receives a first signal from a wearable device indicative of physical characteristics of the device over time [0015]. For example, movement of the user’s hip may be detected by an accelerometer, a gyroscope, and an altimeter. Measurements of a user’s back can be inferred from movement of the user’s hip detected by a wearable device [0017]. The method further comprises identifying the expected physical activities based on the identity of the user or a location or altitude of the user [0033]. While the method is described with respect to a lifting task, it will be understood that the task may be any number of physical tasks, such as a known sequence of motions for assembling a device or a specific task such as rebar assembly within the construction industry [0081]. The sensor device 190, together with the activity detection methods described, may provide additional insight into the productivity of workers and / or facility design [0134].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon in view of Mishra and Chandra’s process control system to include sensor information corresponding to ergonomics of an actor as taught by Elhawary in order to monitor workplace safety and productivity and generate recommendations to improve such safety and productivity (Elhawary e.g. [0002]).
As per claim 12 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 11, Nixon in view of Mishra and Chandra do not explicitly teach, however, Elhawary teaches wherein the determined characterizations further include ergonomics of each of the plurality of actors used to perform the work task action. (See claim 2 above for response.)
As per claim 18 (Previously Presented), Nixon in view of Mishra and Chandra teach the system of Claim 17, Nixon in view of Mishra and Chandra do not explicitly teach, however, Elhawary teaches wherein the determined characterizations further include ergonomics of one or more actors used to perform one or more of the identified plurality of work task actions. (See claim 2 above for response.)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2014/0277593 A1) in view of Mishra (US 9,305,216 B1), in further view of Chandra et al. (US 2015/0363741 A1), and in further view of Ozaki et al. (US 2018/0056520 A1).
As per claim 23 (Previously Presented), Nixon in view of Mishra and Chandra teach the method of Claim 1, Nixon in view of Mishra and Chandra do not explicitly teach, however, Ozaki teaches further comprising controlling one or more robot actors according to other corresponding ones of the work task assignments for the performance of further cycles of the plurality of work tasks. (Ozaki e.g. Figs. 1 and 6, Ozaki teaches a machine learning device, a robot system, and a machine learning method for learning a motion of a robot engaged in a task performed by a human and a robot in cooperation with each other [0001]. The robot system includes a robot control unit 30 and a machine learning device 2 [0027]. The output of the machine learning device 2 is inputted to the robot control unit 30 to control the cooperative robot 3 and, for example, used for controlling the cooperative robot 3 in later performances according to the acquired intention regarding the task [0081].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon in view of Mishra and Chandra’s process control system to include one or more robot actors as taught by Ozaki in order to improve the performance of a task (Ozaki e.g. [0082]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624